DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This action is in response to the amendment filed on 04 February 2022. 
The previous objection to the specification is withdrawn in view of the amendment to the specification.  
Applicant's arguments have been fully considered but do not place the application in condition for allowance.  This action is made final.
Claim Status
3.  Claims 1-3 and 10-11 are pending.
	Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3 read on the elected invention and have been examined herein. 
Maintained Claim Rejections - 35 USC § 103
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al (US20120329045A1).
Chung et al teaches a method comprising detecting the presence of the HLA-A*0207 allele in a sample from a subject, wherein the presence of the HLA-A*0207 allele indicates that the subject is at a higher risk of developing a cutaneous adverse drug reaction induced by a phenytoin as compared to a subject that does not have the HLA-A*0207 allele (see, e.g., abstract, para [0007], claims 6 and 17), and wherein the phenytoin is lamotrigine (e.g., para [0014]: “It is noted that “phenytoin” in the present invention may also include phenytoin-like anticonvulsant drugs including…lamotrigine)..
In particular, the abstract recites:
“A method of predicting the risk of a patient for developing phenytoin-induced adverse drug reactions (ADRs), including Stevens-Johnson syndrome (SJS), toxic epidermal necrolysis (TEN), or drug reactions with eosinophilia and systemic symptoms (DRESS) is disclosed. Genetic polymorphisms of … HLA alleles (including HLA-A*0207, 

Further para [0007] recites: 
“[0007]…HLA-A*0207, HLA-A*2402, HLA-B*1301, HLA-B*1502, HLA-B*4001, HLA-B*4609, HLA-B*5101, HLA-DRB1*1001 or HLA-DRB1*1502 also showed significant association with phenytoin-induced hypersensitivity.”
Para [0019] states:
“The results indicated that HLA-A*0207, HLA-A*2402, HLA-B*1301, HLA-B*1502, HLA-B*4001, HLA-B*4609, HLA-B*5101, HLA-DRB1*1001 or HLA-DRB1*1502 were significantly associated with phenytoin-induced ADRs (SJS/TEN, DRESS, or MPE).”
Chung teaches that phenytoins are anti-epileptic drugs (para [0003]), conventionally used for the treatment of epilepsy. 
Thus, Chung teaches methods that detect the presence of the HLA-A*0207 allele as indicative of a subject’s risk of lamotrigine-induced cutaneous adverse reactions, including SJS, TEN and DRESS. Chung does not teach that the method further comprises treating the subject determined to have the HLA-A*0207 allele by administering an anti-epileptic other than lamotrigine.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Chung so as to have included a step of administering to the subject in which the HLA-A*0207 allele was detected an anti-epileptic other than lamotrigine (and an anti-epileptic that is not another phenytoin). One would have been motivated to have done so in order to have effectively treated the subject in need of treatment with an anti-epileptic while avoiding 
Regarding claim 2, Chung teaches that the cutaneous adverse drug reaction includes SJS, TEN and DRESS (e.g., abstract, para [0019] and claims 6 and 17).
Regarding claim 3, Chung teaches detecting the HLA-A*0207 allele in DNA samples prepared from peripheral blood samples of a subject (e.g. claim 9).Response to Remarks:
In the reply, Applicant asserts that “published literatures show that the HLA alleles associated with phenytoin induced cutaneous adverse drug reaction are not associated with lamotrigine induced cutaneous adverse drug reaction.” Applicant goes on to provide exhibits of Medline searches of the keywords “HLA-A 0207” and lamotrigine.
It is first noted that the elected invention is limited to HLA-A*0207 and is not directed to any of the other HLA alleles argued in the response. Secondly, the search provided by Applicant is extremely limited – it was performed using a single database and did not include any of the well-known alternative keywords that would be likely to identify art with respect to the HLA-A*0207 or lamotrigine. The search is not a complete search of all art relevant to the claimed invention. For example, the search does not identify the post-filing date reference of Koomdee et al (Frontiers in Pharmacology. 29 November 2017. 8: pages 1-7) which teaches that the HLA-A*02:07 allele is associated with lamotrigine-induced cutaneous adverse drug reactions in the Thai population studied therein (abstract and p. 3, col. 2). Koomdee (abstract) concludes:

    PNG
    media_image1.png
    49
    604
    media_image1.png
    Greyscale

Most importantly, there is simply no requirement that the prior art or post-filing date art include additional references verifying the disclosure of the applied reference. As set forth in the rejection, Chung discloses methods that detect the presence of the HLA-A*0207 allele as indicative of a subject’s risk of lamotrigine-induced cutaneous adverse reactions, including SJS, TEN and DRESS. See also claims 6 and 17 of Chung (reproduced below) which clearly set forth a method for determining the risk of a patient developing a phenytoin-induced adverse drug reaction (ADR) by detecting a HLA-A allele associated with an increased risk of a phenytoin-induced ADR, wherein the HLA-A allele is HLA-A*0207 and wherein the specification defines phenytoin as including lamotrigine (para [0014]).
6. A method of assessing the risk of a patient for developing phenytoin-induced adverse drug reactions (ADRs), comprising steps of: detecting the presence of HLA alleles, including HLA-A, HLA-B and HLA-DRB1; and associating the presence of the HLA alleles with an increased risk for phenytoin-induced adverse drug reactions, which includes Stevens-Johnson syndrome (SJS), toxic epidermal necrolysis (TEN), drug reaction with eosinophilia and systemic symptoms (DRESS), or maculo-papular eruptions (MPE).

17. The method of assessing the risk of a patient for developing phenytoin-induced ADRs of claim 6, wherein the step of detecting the presence of HLA alleles (including HLA-A, HLA-B and HLA-DRB1) comprises a step of detecting the presence of HLA-A* 0207, 2402; HLA-B* 1301, 1502, 5101, 4609, 4001; and HLA-DRB1 1001, 1502.

[0014]… It is noted that "phenytoin" in the present invention may also include phenytoin-like anticovulsant drugs including fosphenytoin, phenobarbital, lamotrigine, carbamazepine and oxcarbazepine.

	The response states “it would not be obvious, using any reasoning, for a person of ordinary skill in the art to associate HLA-B A*0207 with lamotrigine induced cADR, based on the teaching of Chung et al.”
	However, as shown above, Chung clearly teaches this association between HLA-A*0207 and lamotrigine-induced CARDs.

	Most importantly, to establish the obviousness of the claimed invention does not require that there is a common HLA allele disclosed in the prior art.  The prior art reference of Chung teaches the association between the elected HLA-A*0207 allele and LTG-induced cARDs and this is the only allele and phenytoin compound required by the claims. As set forth in MPEP 2133II: “The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.”  Herein, the prior art clearly teaches methods that detect the presence of the HLA-A*0207 allele as indicative of a subject’s risk of phenytoin-induced cutaneous adverse reactions, 
	The rejection is maintained for the reasons set forth above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634